Citation Nr: 0719642	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right knee 
degenerative joint disease.

2.  Entitlement to service connection for left knee 
degenerative joint disease.

3.  Entitlement to service connection for right hip 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1944 to 
July 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2007, the Board granted a motion to advance this case 
on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

In November 2002, the veteran filed claims for entitlement to 
service connection for degenerative joint disease of the 
right knee, left knee, and right hip.  In May 2003, the RO 
sent the veteran two letters that notified him that his 
service medical records were likely destroyed in a 1973 fire 
at the National Personnel Records Center, that the service 
department did not have any intact service medical records, 
that the veteran should send in any service medical records 
in his possession, and that the veteran must fill out a form 
to request information so that the RO could attempt to 
reconstruct medical data.  That same month, the veteran 
returned the form which indicated inservice knee treatment in 
December 1944 while in Italy.  A May 2003 report of contact 
indicated that the veteran had been seen at the Topeka, 
Kansas VA Medical Center (VAMC) since 1993 and either had not 
seen or was not currently seeing private physicians for 
degenerative joint disease of the right knee, left knee, and 
right hip.  

In a June 2003 rating decision, the RO denied service 
connection for degenerative joint disease of the right knee, 
left knee, and right hip.  In a July 2003 statement, the 
veteran stated that he had injured both of his knees in 
December 1944 in Italy; that he had been seen at the Army 
Navy Clinic in Philadelphia, Pennsylvania for his knees just 
prior to discharge; that he had seen multiple private 
physicians from 1948 until 1989; and that he had been seen at 
the Kansas City, Missouri VAMC in 1989 and possibly 1990.  
Thereafter, the veteran appealed the RO's June 2003 rating 
decision and the case was eventually certified to the Board.  
These records are not of file and no attempt to obtain any of 
the above records has yet been made.

Although the veteran did not respond to the May 2003 letters 
with the information regarding private physician treatment 
and prior VAMC treatment records, he referenced such 
information in his July 2003 statement.  As such, the Board 
finds that development must be conducted in order to satisfy 
VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2006); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (holding that where VAMC treatment records are 
material to the issue on appeal and are not of record, a 
remand is necessary to acquire such VA records, because VA is 
deemed to have constructive knowledge of certain documents 
generated by VA agents or employees); but see Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not always a one-way street, and that the 
veteran cannot passively wait for help where he may or should 
have information that is essential in obtaining evidence).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice as to 
the assignment of a disability rating and 
effective date, in the event of award of 
benefits, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the veteran and afford him the 
opportunity to identify by name, address 
and dates of treatment or examination all 
medical records that pertain to his 
degenerative joint disease of the right 
knee, left knee, and right hip since 
service.  Subsequently, and after securing 
the proper authorizations where necessary, 
the RO must make arrangements to obtain 
all the records of treatment or 
examination from all the sources listed by 
the veteran which are not already on file, 
to specifically include records from the 
Kansas City VAMC, the Philadelphia, 
Pennsylvania Army Navy Clinic, and private 
treatment providers   All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



